UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4494


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAYMONT UNDERWOOD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cr-00018-MHL-1)


Submitted: February 28, 2018                                      Decided: March 12, 2018


Before DUNCAN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia Palmer Nagel, THE LAW OFFICES OF PATRICIA PALMER NAGEL, PLC,
Williamsburg, Virginia, for Appellant. Dana J. Boente, United States Attorney, Erik S.
Siebert, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daymont Underwood was convicted after a jury trial of possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012) (count 1), possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D) (2012)

(count 2), and possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c) (2012) (count 3). The district court determined that

Underwood was a career offender and calculated his advisory sentencing range under the

U.S. Sentencing Guidelines Manual (2016) at 360 months to life imprisonment.

The district court sentenced Underwood to 360 months’ imprisonment.                Underwood

appeals and challenges his convictions and sentence. We affirm.

                                               I.

       Underwood argues that the district court erred in rejecting his claims that it lacked

jurisdiction over his prosecution in light of his status as a sovereign citizen. We review

challenges to the district court’s jurisdiction de novo. United States v. Winfield, 665 F.3d
107, 109 (4th Cir. 2012). Underwood’s jurisdictional challenge is without merit.

       The citizenship of a criminal defendant is not the key ingredient for a district

court’s jurisdiction over a federal criminal prosecution. Rather, “‘[t]he district courts of

the United States shall have original jurisdiction . . . of all offenses against the laws of the

United States[.]’”    United States v. Eilertson, 707 F.2d 108, 109 (4th Cir. 1983)

(per curiam) (quoting 18 U.S.C. § 3231 (2012)). “Subject-matter jurisdiction in every

federal criminal prosecution comes from 18 U.S.C. § 3231, and there can be no doubt

that Article III permits Congress to assign federal criminal prosecutions to federal courts.

                                               2
That’s the beginning and the end of the ‘jurisdictional’ inquiry.” Hugi v. United States,

164 F.3d 378, 380 (7th Cir. 1999), quoted in United States v. Hartwell, 448 F.3d 707, 716

(4th Cir. 2006). Additionally, personal jurisdiction in a federal criminal prosecution “is

supplied by the fact that [the defendant] is within the territory of the United States.”

United States v. Burke, 425 F.3d 400, 408 (7th Cir. 2005); see United States v. Wilson,

721 F.2d 967, 972 (4th Cir. 1983). Further, courts have concluded that claims similar to

Underwood’s—asserting that an individual proclaiming himself a free and sovereign

citizen not subject to the jurisdiction of federal courts—“ha[ve] no conceivable validity in

American law.” United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990).

       Underwood was charged in the original and superseding indictments with criminal

offenses against the United States, and his presence in the country supplied the

prerequisite for personal jurisdiction. His sovereign citizen arguments did not support the

conclusion that the district court lacked jurisdiction over his prosecution. The district

court thus did not reversibly err in rejecting them.

                                             II.

       Underwood also raises challenges to the district court’s denial of his motion to

suppress. In reviewing a district court’s ruling on a motion to suppress, we review its

legal conclusions de novo and its factual findings for clear error. United States v. Stover,

808 F.3d 991, 994 (4th Cir. 2015). A factual finding is clearly erroneous if this court “on

the entire evidence is left with the definite and firm conviction that a mistake has been

committed.”    United States v. Harvey, 532 F.3d 326, 337 (4th Cir. 2008) (internal

quotation marks omitted). However, “if the district court’s account of the evidence is

                                              3
plausible in light of the record viewed in its entirety,” this court will not reverse the

district court’s finding even if it would have “decided the fact differently.” United

States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (internal quotation marks and

alteration omitted). In other words, when two views of the evidence are permissible, “the

district court’s choice between them cannot be clearly erroneous.” Id. (internal quotation

marks and alteration omitted).

       We also defer to the district court’s credibility determinations, “for it is the role of

the district court to observe witnesses and weigh their credibility during a pre-trial motion

to suppress.” United States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008). Because the

Government prevailed on Underwood’s suppression motion, we construe the evidence in

the light most favorable to it. Stover, 808 F.3d at 994. After review of the record and the

parties’ briefs, we conclude that Underwood fails to establish any reversible error in the

district court’s denial of his motion to suppress.

       Underwood contends first that there was no objectively reasonable basis for the

traffic stop of the sedan he was driving. The district court based its conclusion that the

stop of the sedan was lawful on suppression hearing testimony it credited that

Underwood violated the law by failing to stop the sedan at a stop sign.               “Absent

compelling evidence to the contrary, this [c]ourt declines to overturn a factual

determination founded on witness demeanor and credibility.” United States v. Locklear,

829 F.2d 1314, 1317 (4th Cir. 1987) (per curiam); see United States v. Jones, 356 F.3d
529, 533 n.* (4th Cir. 2004). Underwood, we conclude, fails to proffer such evidence.



                                              4
       Underwood challenges the district court’s determination that reasonable suspicion

supported his removal from the sedan and police officers’ efforts to pat him down after

the initial stop of the vehicle. “[A]n officer who makes a lawful traffic stop and who has

a reasonable suspicion that one of the automobile’s occupants is armed may frisk that

individual for the officer’s protection and the safety of everyone on the scene.” United

States v. Robinson, 846 F.3d 694, 696 (4th Cir.) (en banc), cert. denied, 138 S. Ct. 379

(2017); see United States v. Sakyi, 160 F.3d 164, 169 (4th Cir. 1998). Contrary to his

arguments on appeal, however, Underwood was not stopped merely because marijuana

had been in the sedan on a prior occasion and was not placed under arrest immediately

after stepping out of the sedan.     Additionally, the district court determined that a

constellation of factors - including Underwood’s nervous demeanor, the smell of

marijuana emanating from the sedan, presence in a high-crime area, and suppression

hearing testimony from one of the police officers that it credited regarding the likelihood

that a firearm would be recovered during the stop - provided reasonable suspicion

supporting Underwood’s removal from the sedan and the efforts of the police officers to

pat him down. On appeal, however, Underwood does not present specific argument

explaining how or why this constellation of factors did not support the district court’s

determination on reasonable suspicion.

       Underwood also challenges the search of the sedan and its contents as

unreasonable in light of what he contends was his mere presence in a place where

contraband not in plain view was present and the failure of the police officers to

determine who had rented the sedan he was driving. This challenge is raised for the first

                                            5
time on appeal, however, and, given the absence of any claim that refusal to consider the

issue would be plain error or would result in a fundamental miscarriage of justice, we

decline to consider it. Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993). We further

reject as without merit Underwood’s challenge to the district court’s reliance on the

inevitable discovery doctrine. See Nix v. Williams, 467 U.S. 431, 440-50 (1984); United

States v. Allen, 159 F.3d 832, 838 (4th Cir. 1998).

                                             III.

       Next, Underwood challenges the district court’s pre-trial termination of his right to

self-representation. We review de novo a district court’s denial of a defendant’s right to

self-representation. United States v. Bush, 404 F.3d 263, 270 (4th Cir. 2005). Findings

of fact supporting such a ruling are reviewed for clear error. Id.

       The Sixth Amendment guarantees not only the right to be represented by counsel

but also the right to self-representation. Faretta v. California, 422 U.S. 806, 807, 818-34

(1975). The right to self-representation, however, “is not absolute.” Indiana v. Edwards,

554 U.S. 164, 171 (2008). Rather, the district court may terminate self-representation by

a defendant “who deliberately engages in serious and obstructionist misconduct.”

Faretta, 422 U.S. at 834 n.46. “The right of self-representation is not a license to abuse

the dignity of the courtroom.” Id. It also is not “a license not to comply with relevant

rules of procedural and substantive law.” Id. The right further does not exist “to be used

as a tactic for delay, for disruption, for distortion of the system, or for manipulation of the

trial process.” United States v. Frazier-El, 204 F.3d 553, 560 (4th Cir. 2000) (internal

citations omitted).

                                              6
       Underwood’s challenge to the district court’s termination decision, which is made

in wholly summary fashion, fails to appreciate that the decision was based on his

obstructionist conduct in the proceedings below. This conduct included his continued

advancement of his sovereign-citizen-based challenges to the court’s jurisdiction, his

disruptive outbursts and disrespectful behavior during court proceedings, his failure to

comply with court orders, and his failure to conform his conduct with court rules and

courtroom decorum, even in the face of repeated warnings by the district court

throughout pretrial proceedings that his behavior was not appropriate and could result in

adverse consequences. Viewing the entirety of the record, see Frazier-El, 204 F.3d at

560, we conclude that the district court did not reversibly err in terminating Underwood’s

self-representation right and directing that he be represented by counsel.

                                            IV.

       Underwood challenges the district court’s denial of his Fed. R. Crim. P. 29

motions for a judgment of acquittal, arguing that the evidence was insufficient to support

his convictions. We review a challenge to the sufficiency of the evidence supporting a

conviction de novo and must affirm the jury’s verdict if it is supported by substantial

evidence, viewed in the light most favorable to the Government.              United States v.

Palomino-Coronado, 805 F.3d 127, 130 (4th Cir. 2015).             “Substantial evidence is

evidence that a reasonable finder of fact could accept as adequate and sufficient to

support a conclusion of a defendant’s guilt beyond a reasonable doubt.” Id. (internal

quotation marks omitted).



                                             7
       To convict a defendant of violating 18 U.S.C. § 922(g)(1), the Government must

prove beyond a reasonable doubt that: “(1) the defendant previously had been convicted

of a crime punishable by a term of imprisonment exceeding one year; (2) the defendant

knowingly possessed . . . the firearm; and (3) the possession was in or affecting

commerce, because the firearm had travelled in interstate or foreign commerce at some

point during its existence.” United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995)

(en banc). Underwood challenges as insufficient the Government’s proof with respect to

the first element, claiming that the testimony of two witnesses linking his booking

information to records of his prior convictions was unreliable and incredible.

Underwood’s challenge addresses the credibility of the testimony given by these

witnesses. It is the role of the jury, however, to weigh the credibility of the evidence, to

resolve conflicts in the evidence, and—where the evidence supports different, reasonable

interpretations—to decide which interpretation to believe. United States v. McLean,

715 F.3d 129, 137 (4th Cir. 2013). The jury was entitled to credit the testimony of these

witnesses.   As this court does not weigh evidence or review witness credibility in

reviewing for substantial evidence, Underwood’s evidentiary sufficiency challenge on

count 1 fails as meritless.

       To convict Underwood on count 2, the Government had to prove beyond a

reasonable doubt that he: (1) knowingly, (2) possessed marijuana, (3) with intent to

distribute it. United States v. Randall, 171 F.3d 195, 209 (4th Cir. 1999). Possession can

be actual or constructive and may be established by circumstantial or direct evidence.

United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996) (en banc). A person has

                                             8
constructive possession of contraband if he has “ownership, dominion, or control over the

contraband or the premises or vehicle in which the contraband was concealed.” United

States v. Herder, 594 F.3d 352, 358 (4th Cir. 2010). Intent to distribute may be proved

by a number of factors, including the amount of cash seized, the possession of drug

paraphernalia, and the seizure of a quantity of drugs too large for personal consumption.

United States v. Fisher, 912 F.2d 728, 730-31 (4th Cir. 1990). We reject as meritless

Underwood’s contention that the evidence was insufficient to prove his constructive

possession of marijuana or his intent to distribute it.   The evidence adduced at trial,

viewed in the light most favorable to the Government, provided ample bases from which

the jury could find knowing possession and intent.

      To convict Underwood on count 3, the Government had to prove beyond a

reasonable doubt that he knowingly possessed a firearm in furtherance of his marijuana

possession offense.    United States v. Perry, 560 F.3d 246, 254 (4th Cir. 2009).

Underwood argues that the evidence is insufficient to support his conviction on count 3

because witness testimony that the firearm recovered from this person was manufactured

in Maine was speculative. There is, however, no requirement that the firearm used in a

§ 924(c) offense travel in or affect interstate commence. Further, as noted, this court

does not review witness credibility.     We therefore reject Underwood’s evidentiary

sufficiency challenge on count 3.

                                           V.

      Underwood challenges his 360-month sentence.            We review Underwood’s

sentence for reasonableness under a deferential abuse of discretion standard. Gall v.

                                            9
United States, 552 U.S. 38, 41, 51 (2007); United States v. Lymas, 781 F.3d 106, 111

(4th Cir. 2015). In doing so, we first examine the sentence for procedural error, which

includes “failing to calculate (or improperly calculating) the Guidelines range, treating

the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) (2012) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence—including an explanation for any deviation from the Guidelines range.”

Lymas, 781 F.3d at 111-12 (quoting Gall, 552 U.S. at 51).            We then review the

substantive reasonableness of the sentence, “tak[ing] into account the totality of the

circumstances.”   Gall, 552 U.S. at 51.      Any sentence within or below a properly

calculated Guidelines range is presumptively substantively reasonable. United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Such a presumption can only be rebutted by

a showing that the sentence is unreasonable when measured against the § 3553(a) factors.

Id.

       Underwood contends that the district court erred in applying the two-level

enhancement under USSG § 3C1.2 for reckless endangerment during flight. Although

the district court concluded that the enhancement applied in Underwood’s case, this

ruling, we conclude, did not affect the calculation of Underwood’s Guidelines range

because that calculation was determined under USSG § 4B1.1(c) based on Underwood’s

status as a career offender. Accordingly, any error by the district court in its § 3C1.2

ruling does not warrant vacatur of the sentence. Accord United States v. McManus,

734 F.3d 315, 318 (4th Cir. 2013) (sentencing error is subject to review for

harmlessness).

                                            10
       Next, Underwood challenges the district court’s decision not to grant him a

two-level reduction under USSG § 3E1.1 for acceptance of responsibility. A two-level

reduction in a defendant’s offense level is warranted if he “clearly demonstrates”

acceptance of responsibility for his offenses. USSG § 3E1.1(a). To receive a reduction

under USSG § 3E1.1, a defendant “must prove by a preponderance of the evidence that

he has clearly recognized and affirmatively accepted personal responsibility for his

criminal conduct.” United States v. May, 359 F.3d 683, 693 (4th Cir. 2004) (internal

quotation marks omitted). An offense level reduction under USSG § 3E1.1, however, is

not intended to apply to a defendant who, like Underwood, “puts the government to its

burden of proof at trial by denying the essential factual elements of guilt, [and] is

convicted.” USSG § 3E1.1 cmt. n.2. Moreover, both in the proceedings below (and now

on appeal), Underwood did not (and does not now) admit his guilt of or responsibility for

the criminal conduct underlying counts 1, 2, and 3. The district court thus did not clearly

err in refusing to grant the two-level reduction under USSG § 3E1.1(a) for acceptance of

responsibility. See May, 359 F.3d at 688 (stating standard of review).

       Finally, Underwood challenges the substantive reasonableness of his 360-month

sentence. Focusing on the length of his prior terms of imprisonment, Underwood claims

that the 360-month term does not satisfy sentencing goals. We reject Underwood’s

contention because it essentially asks this court to substitute its judgment for that of the

district court, who concluded that a 360-month sentence was sufficient, but not greater

than necessary, to achieve the purposes of sentencing after weighing relevant § 3553(a)

factors. While this court may have weighed the § 3553(a) factors differently had it

                                            11
imposed sentence in the first instance, we defer to the district court’s decision that a

360-month sentence achieved the purposes of sentencing in Underwood’s case. See Gall,
552 U.S. at 51 (explaining that appellate courts “must give due deference to the district

court’s decision that the § 3553(a) factors, on a whole, justify” the sentence imposed);

United States v. Rivera-Santana, 668 F.3d 95, 105 (4th Cir. 2012) (stating it was within

district court’s discretion to accord more weight to a host of aggravating factors in

defendant’s case and decide that the sentence imposed would serve the § 3553 factors on

the whole). In light of the “extremely broad” discretion afforded to a district court in

determining the weight to be given each of the § 3553(a) factors in imposing sentence,

United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011), Underwood fails to overcome

the presumption that his within-Guidelines sentence is substantively reasonable.

                                           VI.

      Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                           12